DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.

Claim Status
Claims 1-16 are pending
Claims 1-7 and 16 are withdrawn.
Claims 8-10 and 13-14 are currently amended.
Claims 11-12 and 15 are previously presented.
Claim 8 is independent.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 112(b)
The prior rejection of claims 8-15 under 35 U.S.C. 112(b) for use of the trademark “Bluetooth” are withdrawn in view of the current amendments.
Rejections under 35 U.S.C. 103
Regarding the prior rejection of claims 8-14 under 35 U.S.C. 103 as being unpatentable over Tebbe (US 2015/0006386 A1) in view of Koh (US 2017/0011391 A1), Applicant’s arguments are moot in view of the new grounds of rejection necessitated by the current amendment.
Regarding the prior rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Tebbe (US 2015/0006386 A1) in view of Koh (US 2017/0011391 A1), further in view of Ho (US 2013/0010960 A1), Applicant’s arguments are moot in view of the new grounds of rejection necessitated by the current amendment.



Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 8
“the transaction token is obtained by the client device in advance from a payment server”
Claim 10
“is capable of being compared”

Claim Objections
Claim 10 is objected to because of the following informalities: 
“in responsive to the payment server receiving” (improper grammar)
“responsive to the comparison not conflict” (improper grammar)
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2015/0339664 A1) in view of Villaret (US 2002/0194078 A1).

Regarding claim 8, Wong (US 2015/0339664 A1) discloses a method for offline transaction, comprising: 
scanning, by the POS terminal, a code for a transaction displayed by a client device, and obtaining, by the POS terminal, information of the code, wherein the information of the code includes a transaction token and a last transaction record, the transaction token is obtained by the client device in advance from a payment server (see para. 0089), and the transaction token includes an expiry data (see para. 0122), wherein the last transaction record indicates a virtual card balance (see para. 0048-0049) and a transaction counter in a last transaction (see FIG. 3, para. 0057, 0111);
verifying, by the POS terminal, that the expiry date of the transaction token is later than a current time
generating a new transaction record according to the transaction amount input by a merchant to the POS terminal and the last transaction record based upon the expiry date of the transaction token being later than the current time, wherein the new transaction record indicates the virtual card balance and the transaction counter right after the last transaction (see para. 0139-0140);
sending, the new transaction record to the client device such that the client device is capable of performing a next transaction with a POS terminal (see para. 0139-0140).
While Wong discloses generating a new transaction record and sending it to the mobile device, Wong does not explicitly teach that the record is sent by the POS terminal, via a short distance wireless communication protocol.
Villaret discloses using the POS terminal as a communication medium for the mobile device, i.e. send data from the POS terminal, via a short distance wireless communication protocol (see para. 0010-0013)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wong to include sending the transaction record by the POS terminal, via a short distance wireless communication protocol.
One skilled in the art would have been motivated to make the modification in order to enable the consumer to synchronize the device using POS terminal as a communication medium (see Villaret, para. 0010).

Regarding claim 9, Wong discloses wherein the transaction token further comprises a virtual card balance and a transaction counter, the generating a new transaction record according to the transaction amount input by the merchant to the POS terminal and the last transaction record comprises: verifying that the last transaction record is empty; generating a new transaction record based upon the last transaction record being empty (see Wong, para. 0139-0145).

Regarding claim 10, Wong discloses wherein the method further comprises: Page 4 of 10U.S. Application No. 16/681,365Confirmation No. 8662 uploading the new transaction record to the payment server, and storing, by payment server, a transaction record set corresponding to the client device; wherein the transaction record set includes transaction records performed by the client device and the POS terminal uploaded by the POS terminal after the payment server sends the transaction token to the client device; wherein the transaction record set is capable of being compared with the transaction record list in responsive to the payment server receiving the transaction record list sent by the client device and generating, by the payment server, a new transaction token for transmission to the client device responsive to the comparison not conflict; the new transaction token includes a new expiry date, the new expiry date is later than the current time (see para. 0139-0145).

Regarding claim 11, Wong discloses wherein the method further comprises: downloading a top-up command from the payment server; wherein the top-up command includes a top-up amount, a virtual card ID and a client device not present top-up counter (see para. 0139-0145).

Regarding claim 12, Wong discloses wherein the transaction token further comprises a virtual card ID of the client device, the transaction record comprises a client device not present top-up counter, the method also comprises: after the POS terminal verifies that the transaction token is valid, searching for a top-up command of the virtual card according to the virtual card ID; generating a top-up transaction record according to the top-up amount of the top-up command and the last transaction 

Regarding claim 13, Wong discloses wherein the transaction token further includes a generation time of the transaction token; the method further comprises: generating or not the new transaction record according to the generation time of the transaction token based upon the transaction amount being greater than a preset transaction amount threshold (see para. 0055, 0057).

Regarding claim 14, Wong discloses transmission of the code but does not explicitly disclose including a reply message address and the step of sending the new transaction record to the client device via a short distance wireless communication protocol comprises: generating a message packet according to the reply message address and the new transaction record; sending the message packet by a short distance wireless communication protocol broadcast message.
Villaret teaches sending a reply message address and the step of sending the record to the client device via a short distance wireless communication protocol comprises: generating a message packet according to the reply message address and the record; sending the message packet by a short distance wireless communication protocol broadcast message (see para. 0010-0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wong to include wherein the information of the code further comprises a reply message address and the step of sending the new transaction record to the client device via a short distance wireless communication protocol comprises: generating a message packet according to the short distance wireless communication protocol broadcast message (see para. 001, 0013).
One skilled in the art would have been motivated to make the modification in order to enable the consumer to synchronize the device using POS terminal as a communication medium (see Villaret, para. 0010).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2015/0339664 A1) in view of Villaret (US 2002/0194078 A1), further in view of Ho (US 2013/0010960 A1).

Regarding claim 15, Wong does not explicitly disclose wherein the step of sending the message packet by a short distance wireless communication protocol broadcast message comprises: dividing the message packet into a plurality of message packets, and the divided message packet includes a sequence number, and the sequence number is configured to identify the segment that the message of the divided message packet is in the message of the message packet before divided; sending the plurality of message packets by the short distance wireless communication protocol broadcast message.
Ho teaches wherein the step of sending the message packet by a short distance wireless communication protocol broadcast message comprises: dividing the message packet into a plurality of message packets, and the divided message packet includes a sequence number, and the sequence number is configured to identify the segment that the message of the divided message packet is in the message of the message packet before divided; sending the plurality of message packets by the short distance wireless communication protocol broadcast message (see para. 0002-0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wong further to include wherein the step of sending the message packet by a short distance wireless communication protocol broadcast message comprises: dividing the message packet into a plurality of message packets, and the divided message packet includes a sequence number, and the sequence number is configured to identify the segment that the message of the divided message packet is in the message of the message packet before divided; sending the plurality of message packets by the short distance wireless communication protocol broadcast message.
One skilled in the art would have been motivated to make the modification in order to address data reception failures (see Ho, para. 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692